Citation Nr: 1825517	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for head injury.  

3.  Entitlement to service connection for cervical spine disability.  

4.  Entitlement to service connection for right shoulder disability.  

5.  Entitlement to service connection for left shoulder disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the case was at the RO in September 2014, the Veteran requested an RO hearing before a local hearing officer.  Several days later in his VA Form 9, he indicated that he does not want a Board hearing.  This does not exterminate his request for an RO hearing before a local hearing officer, however.  For some reason, apparently inadvertence, the RO sent the case to the Board without scheduling the Veteran for an RO hearing.  The appeal checklist incorrectly states that an RO hearing was not requested.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an RO hearing before a local hearing officer.  

2.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, and after any further development is performed, if needed, issue the Veteran a supplemental statement of the case.  Then, return the case to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

